

RESTRICTED STOCK AGREEMENT



--------------------------------------------------------------------------------



STATE BANK FINANCIAL CORPORATION
2011 OMNIBUS EQUITY COMPENSATION PLAN
GRANTEE:
NO. OF SHARES:
GRANT DATE:

--------------------------------------------------------------------------------



This Restricted Stock Agreement (the “Agreement”) evidences the grant to the
Grantee named above (“you”) of the number of restricted shares set forth above
(each, an “Award Share,” and collectively, the “Award Shares”) of the $0.01 par
value common stock of State Bank Financial Corporation, a Georgia corporation
(the “Company”) as of the date of grant set forth above (the “Grant Date”),
pursuant to the State Bank Financial Corporation 2011 Omnibus Equity
Compensation Plan (the “Plan”) and conditioned upon your agreement to the terms
described below. All of the provisions of the Plan are expressly incorporated
into this Agreement.


1.Terminology. Capitalized words used in this Agreement and not defined herein
shall have the meaning set forth in the Plan.


2.Vesting.


(a)As of the Grant Date, all Award Shares are unvested. All Award Shares shall
become vested on the date of the Company’s 2014 annual shareholders’ meeting,
unless vested earlier in accordance with this Agreement or as directed by the
Committee.


(b)Notwithstanding anything herein to the contrary, all Award Shares shall
become vested concurrent with the consummation of a Change in Control as defined
in Section 2.1(f) of the Plan.


3.Termination of Employment. If your service as a member of the board of
directors of the Company (including any Affiliate of the Company) ceases for any
reason, all Award Shares that are not then vested will be immediately and
automatically forfeited and cancelled upon the date your service as a director
terminates. Notwithstanding the preceding sentence, (a) if your service as a
director ends on account of your death; or (b) if your service as a director
ends on account of your Permanent Disability, you shall vest in the number of
Award Shares determined by dividing the total number of Award Shares by 12, and
then multiplying that result by the number of months you served as a director
between May 22, 2013 and the date your service as a director terminated (with
any partial month of service rounded up).


4.Restrictions on Transfer.


(a)Until an Award Share becomes vested, it may not be assigned, transferred,
pledged, hypothecated or disposed of in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.


(b)The Company shall not be required to (i) transfer on its books any Award
Shares that have been sold or transferred in contravention of this Agreement or
(ii) treat as the owner of Award Shares, or otherwise accord voting, dividend or
liquidation rights to, any transferee to whom Award Shares have been transferred
in contravention of this Agreement.
(c)Upon vesting, an Award Share shall be transferred to you without restrictions
on further transfer in accordance with Section 5.


5.Stock Certificates. You will be reflected as the owner of record of the Award
Shares as of the Grant Date on the Company’s books. The Company, or its transfer
agent, will hold the share certificates for safekeeping, or otherwise retain the
Award Shares in uncertificated book entry form, until all the Award Shares
become vested or have otherwise been forfeited in accordance with Section 3.
Once all of the Award Shares have vested or have otherwise been forfeited in
accordance with Section 3, the Company, or its transfer agent, will deliver a
stock certificate to you for the outstanding vested Award Shares. Until the
Award Shares become vested, any share certificates representing such shares will
include a legend to the effect that you may not sell, assign, transfer, pledge,
or hypothecate the Award Shares pursuant to this Agreement and the Plan. At the
execution of this Agreement, you shall deliver to the Company a stock power,
endorsed in blank, with respect to any Award Shares that may be forfeited
pursuant to this Agreement.


6.Taxes: Election and Withholding.


(a)  You hereby agree to make adequate provision for foreign, federal, state and
local taxes required by law to be withheld, if any, which arise in connection
with the grant or vesting of the Award Shares. You may elect, or the Company
shall have the right, to deduct from any compensation or any other payment of
any kind (including withholding the issuance of shares of Stock) due you the
amount of any federal, state, local or foreign taxes required by law to be
withheld as a result of the grant or vesting of the Award Shares in whole or in
part; provided, however, that the value of the shares of Stock withheld may not
exceed the statutory minimum withholding amount required by law. The Company may
report any income to the Internal Revenue Service and any other applicable
governmental entity, even if you refuse to make any tax or withholding payments.
The value of Award Shares deducted is based on the Fair Market Value of the
shares of Stock on the applicable date of vesting.


(b)  You hereby acknowledge that you have been advised by the Company to seek
independent tax advice from your own advisors regarding the availability and
advisability of making an election under Section 83(b) of the Code, and that any
such election, if made, must be made within 30 days of the Grant Date. If you
make an election under 83(b) of the Code, you agree to promptly deliver a copy
of such election to the Company. You expressly acknowledge that you are solely
responsible for filing any such Section 83(b) election with the appropriate
governmental authorities, irrespective of the fact that such election is also
delivered to the Company. You may not rely on the Company or any of its
officers, directors or employees for tax or legal advice regarding this award.


7.Adjustments for Corporate Transactions and Other Events.


(a)    Stock Dividend, Stock Split, Reverse Stock Split and Other Changes. Upon
a stock dividend of, or stock split or reverse stock split affecting, the Stock,
the number of unvested Award Shares shall, without further action of the
Committee or Administrative Agent, be adjusted to reflect such event. The Award
Shares shall be adjusted for other changes in the number or kind of outstanding
Stock by the Committee in accordance with Sections 4 and/or 12 of the Plan. The
Administrative Agent may make adjustments, in its discretion, to address the
treatment of fractional shares with respect to the Award Shares as a result of
the stock dividend, stock split or reverse stock split. Adjustments under this
Section 7 will be made by the Committee, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive. No fractional Award Shares will result from any such
adjustments.


(b)Binding Nature of Agreement. The terms and conditions of this Agreement shall
apply with equal force to any additional and/or substitute securities received
by you in exchange for, or by virtue of your ownership of, the Award Shares,
whether as a result of any spin-off, stock split-up, stock dividend, stock
distribution, other reclassification of the Stock of the Company, or similar
event, except as otherwise determined by the Committee. If the Award Shares are
converted into or exchanged for, or shareholders of the Company receive by
reason of any distribution in total or partial liquidation or pursuant to any
merger of the Company or acquisition of its assets, securities of another
entity, or other property (including cash), then the rights of the Company under
this Agreement shall inure to the benefit of the Company’s successor, and this
Agreement shall apply to the securities or other property received upon such
conversion, exchange or distribution in the same manner and to the same extent
as the Award Shares and such securities or other property shall be considered
“Award Shares” for all purposes under this Agreement.


(c)Required Forfeitures and Clawbacks Each Award Share is conditioned on your
forfeiting, waiving, or repaying to the Company any amount or Award Share as may
be required in compliance with Section 304 of the Sarbanes-Oxley Act, Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, and the
Company’s clawback compliance policy as in effect from time to time and as
directed by the Committee. You agree to execute any documents to effect any
required forfeiture, waiver or clawback. You agree to assign any Award Shares to
the Company or pay any cash amount in lieu thereof as may be required for such
compliance.


(d)Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement shall alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any Award
Shares or any other adverse effect on your interests under the Plan.


(e)Rights as Shareholder. Except as otherwise provided in this Agreement with
respect to the Award Shares which have not vested, you are entitled to all
rights of a shareholder of the Company, including the right to vote the Award
Shares (subject to any applicable Voting Agreement or similar arrangement to
which you may be a party) and receive dividends and/or other distributions
declared on the Award Shares.


(f)The Company’s Rights. The existence of the Award Shares shall not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Stock or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company’s assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.


(g)Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered, mailed by certified mail, transmitted by facsimile or email,
addressed to you at the address contained in the records of the Company, or
addressed to the Administrative Agent, care of the Company for the attention of
its Corporate Secretary at its principal executive office.


(h)Entire Agreement. This Agreement, together with the Plan, contains the entire
agreement between the parties with respect to the Award Shares granted
hereunder. Any oral or written agreements, representations, warranties, written
inducements, or other communications made prior to the execution of this
Agreement with respect to the Award Shares granted hereunder shall be void and
ineffective for all purposes.


(i)Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.


(j)Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have an adverse effect on the Award Shares as determined in
the discretion of the Committee, except as provided in the Plan or in a written
document signed by each of the parties hereto.


(k)Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of this Agreement. A copy of the Plan has been provided to you.


(l)Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee or the Administrative
Agent relating to this Agreement, and the rights of any and all persons having
or claiming to have any interest under this Agreement, shall be determined
exclusively in accordance with the laws of the State of Georgia, without regard
to its provisions concerning the applicability of laws of other jurisdictions.


(m)Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.


(n)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.
STATE BANK FINANCIAL CORPORATION
By:                         
Name:                         
Title:                         


Date:                         


The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.
GRANTEE
                                
Name:


Date:                         


Address:                     
                    


Facsimile:                     


Enclosure: State Bank Financial Corporation
2011 Omnibus Equity Compensation Plan

1